By the Court —
McMillan, J.
— The motion to dismiss the appeal in this case must be denied. The order discharging the relator, Hill, on the writ of habeas corpus is final, and assuming that the District Court had jurisdiction to make the order setting aside the discharge, no objection to the jurisdiction being made, still no further proceedings can be had under the habeas corpus. Therefore an appeal lies under our statute.
We come then to consider the merits of 'the appeal. Although the chain of authorities is not unbroken, we consider the principle established that at common law a Judge in vacation may grant a writ of habeas corpus, returnable before himself at Chambers. 3 Bl. Com. 131, (marg.); 2 Kent, 26; case of Leonard Watson and others, 36 Eng. Com. L. 254; 9 Adolph & El., 731. In our State the power is expressly conferred by statute, among other officers, upon a Judge of the District Court. Comp. Stat. Ch. 73, Secs. 26, 39.
In pursuance of the constitutional provision, the legislature has provided for the office of Court Commissioner in each county, and has conferred on that officer the power and jurisdiction of a Judge of the District Court at Chambers.
Sec. 26, Ch. 73, of the Compiled Statutes provides that application for the writ of habeas corpus may be made “to any Judge of the Supreme or District Courts, being within the county where the prisoner is detained ; or if there be no such officer within such county, or if he be absent or for any cause be incapable of acting, or have refused to grant such writ, then to some officer having such authority residing in any adjoining county.”
*67Section 27 of the same chapter provides “whenever application for any such writ shall be made to any officer not residing within the county where the prisoner shall be detained, he shall require proof by the oath of the party applying, or by other sufficient evidence that there is no officer in such county authorized to grant the writ, or if there be one that he is absent,” &c.
In view of these provisions we think it cannot be doubted that a Court Commissioner has power to grant the writ, when the applicant is detained in Ms own county. In this ease, although the fact is omitted in the paper hook, the record shows that it appeared on the application for the writ made to the Court Commissioner of Nicollet, the adjoining county, that there was no officer in Le Sueur county in which the prisoner was detained, authorized to grant the writ. In this event, by see. 26, cited ante, which we think is in harmony with the constitutional provision, the application is to be made to an officer in an adjoining county, which was done in this instance.
We think, therefore, the Court Commissioner in this case had authority and jurisdiction to grant the writ returnable before himself, and proceed to the hearing and determination of the habeas corpus, and that the order of the District Court vacating and setting aside the discharge was erroneous and should be reversed.